DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.

Status of Claims
Claims 1-2, 4-11, 14-15, and 21-28 are pending, with claims 1, 4-6, and 15 currently amended, claims 3, 12-13, and 16-20 cancelled, and claims 24-28 new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites “at least one first dummy pattern” in both lines 12 and 18. Therefore, the claim scope is not clear. For the purpose of examination, “at least one first dummy pattern” in line 18 is interpreted as “the at least first dummy pattern.” Claims 25-28 are rejected as they depend upon claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2012/0018871 A1, hereinafter, “Lee”), prior art of record, in view of Miki et al. (US PG-Pub No.: 2020/0211946 A1, hereinafter, “Miki”), prior art of record, Chang et al. (US PG-Pub No.: 2019/0043771 A1, hereinafter, “Chang”), prior art of record, and Hung et al. (US PG-Pub No.: 2015/0155218 A1, hereinafter, “Hung”).
Regarding claim 1, Lee discloses a semiconductor package device (see Lee, FIG. 13C), comprising:
a board substrate (110+120+230) comprising:
a core layer (110, FIG. 13C);
a first build-up layer (120, FIG. 13C) and a second build-up layer (130, FIG. 13C) disposed on opposite sides of the core layer (110);
a first group of bumps (230 on the left, ¶ [0061]) disposed over the first build-up layer (120, FIG. 13C);
a second group of bumps (230 on the right) disposed over the first build-up layer (120, FIG. 13C);
a first semiconductor package (210 on the left, ¶ [0069]) disposed over and electrically connected to the board substrate (110+120+230) through the first group of bumps (230 on the left);
a first underfill layer (340 on the left, FIG. 13C) surrounding the first group of bumps (230 on the left);
a second semiconductor package (210 on the right) disposed over and electrically connected to the board substrate (110+120+230+310) through the second group of bumps (230 on the right);
a second underfill layer (340 on the right) surrounding the second group of bumps (230 on the right); and
at least two insulating blocking walls (two 310+320 in the middle, FIG. 13C) separated from each other, disposed over the board substrate (110+120+230), located between and offset with the first semiconductor package (210 on the left) and the second semiconductor package (210 on the right), wherein each of a first sidewall of a first insulating blocking wall (left of the two middle 310+320) and a first sidewall of a second insulating blocking wall (right of the two middle 310+320) is substantially straight (FIG. 13C).
Lee is silent regarding that a first solder mask layer is disposed on the first build-up layer, and the first group of bumps and the second group of bumps are partially embedded by the first solder mask layer; a first sidewall of a first insulating blocking wall of the at least two insulating blocking walls is in contact with the first underfill layer, and a first sidewall of a second insulating blocking wall of the at least two insulating blocking walls is in contact with the second underfill layer, and the first semiconductor package comprises first dies and a first encapsulation layer surrounding sidewalls of the first dies while exposing top surfaces of the first dies, and the first insulating blocking wall of the at least two insulating blocking walls is separated from the first encapsulation layer.
Miki, however, discloses a semiconductor package device (see Miki, FIG. 2), wherein a sidewall of an insulating blocking wall (31, ¶ [0028]) is in contact with an underfill layer (50, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a first sidewall of a first insulating blocking wall of Lee’s at least two insulating blocking walls in contact with the first underfill layer, and a first sidewall of a second insulating blocking wall of the at least two insulating blocking walls in contact with the second underfill layer, as taught by Miki, in order to have sufficient underfill and meanwhile stop the underfill layers from outflowing (Miki, ¶ [0028]).   
Lee in view of Miki is silent regarding that a first solder mask layer is disposed on the first build-up layer, and the first group of bumps and the second group of bumps are partially embedded by the first solder mask layer; the first semiconductor package comprises first dies and a first encapsulation layer surrounding sidewalls of the first dies while exposing top surfaces of the first dies, and the first insulating blocking wall of the at least two insulating blocking walls is separated from the first encapsulation layer.
Chang, however, discloses a semiconductor package device (see Chang, FIG. 1), comprising a first semiconductor package (10a, FIG. 1) comprises first dies (110+120, ¶ [0039]) and a first encapsulation layer (150, FIG. 1) surrounding sidewalls of the first dies (110+120) while exposing top surfaces of the first dies (110+120), and a first blocking wall (170a, FIG. 1) is in contact with a first underfill (164, FIG. 1) and is separated from the first encapsulation layer (150, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first semiconductor package comprising first dies and a first encapsulation layer surrounding sidewalls of the first dies while exposing top surfaces of the first dies, and the first insulating blocking wall of the at least two insulating blocking walls separated from the first encapsulation layer, as taught by Chang, in order to protect the semiconductor packages.
Lee in view of Miki and Chang is silent regarding that a first solder mask layer is disposed on the first build-up layer, and the first group of bumps and the second group of bumps are partially embedded by the first solder mask layer.
Hung, however, discloses a semiconductor package device (see Hung, FIG. 1A), comprising a first solder mask layer (16, ¶ [0014]) disposed on a first build-up layer (top 18, FIG. 1A), and solder bumps (FIG. 1A and ¶ [0012]) are partially embedded by the first solder mask layer (16, FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a first solder mask layer on the first build-up layer, and the first group of bumps and the second group of bumps are partially embedded by the first solder mask layer, as taught by Hung, in order to protect the device substrate (¶ [0014]).
Note: “separated” in line 15 is interpreted as “spaced apart;” “in contact with” in line 20 is interpreted as “in direct contact with.”

Regarding claim 2, Lee in view of Miki, Chang, and Hung discloses the semiconductor package device of claim 1, wherein the first encapsulation layer (Chang’s 150) is separated from the first group of bumps (Chang’s 162, FIG. 1).
Note: the reason of obviousness to combine teachings from Lee, Miki, and Change has been given above regarding claim 1; therefore, it will not be repeated hereinafter. 

Regarding claim 4, Lee in view of Miki, Chang, and Hung discloses the semiconductor package device of claim 1, wherein the first and second underfill layers (340 on the left and 340 on the right) creep onto part of top planar surfaces of the at least two insulating blocking walls (Miki’s FIG. 2 shows the underfill layer 50 creeps onto part of a top surface of the insulating blocking wall 31, and Lee’s 310+320 has a top planar surface). 

Regarding claim 21, Lee in view of Miki, Chang, and Hung discloses the semiconductor package device of claim 1, wherein a second sidewall of the first insulating blocking wall (Miki’s 31 and Lee’s 310+320) of the at least two insulating blocking walls (Lee’s 310+320) and a second sidewall of the second insulating blocking wall of the at least two insulating blocking walls are exposed to air (Miki, FIG. 2 and Lee, FIG. 13C).

Regarding claim 23, Lee in view of Miki, Chang, and Hung discloses the semiconductor package device of claim 1, wherein the at least two insulating blocking walls (two 310 in the middle) are overlapped with dielectric layers (dielectric layer in 120+320, ¶ [0075]) of the board substrate (110+120+230+320) in a plan view (Lee, FIG. 13C).
Note: in order to reject claim 23, the at least two first insulating blocking walls are two 310 in the middle, and the board substrate is 110+120+230+320.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2012/0018871 A1, hereinafter, “Lee”), prior art of record, in view of Miki et al. (US PG-Pub No.: 2020/0211946 A1, hereinafter, “Miki”), prior art of record, Chang et al. (US PG-Pub No.: 2019/0043771 A1, hereinafter, “Chang”), prior art of record, and Hung et al. (US PG-Pub No.: 2015/0155218 A1, hereinafter, “Hung”), as applied to claim 1 above, and further in view of Kohara et al. (US PG-Pub No.: 2008/0061437 A1, hereinafter, “Kohara”).
Regarding claim 5, Lee in view of Miki, Chang, and Hung discloses the semiconductor package device of claim 1.
Lee in view of Miki, Chang, and Hung is silent regarding that the first solder mask layer comprises silica, barium sulfate, and epoxy resin.
Kohara, however, discloses a semiconductor package device (FIG. 1), wherein a solder mask layer (6, ¶ [0044]) comprises silica, barium sulfate, and epoxy resin (¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first solder mask layer comprising silica, barium sulfate, and epoxy resin, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Claims 6-11, 14-15, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2012/0018871 A1, hereinafter, “Lee”), prior art of record, in view of Miki et al. (US PG-Pub No.: 2020/0211946 A1, hereinafter, “Miki”), prior art of record, and Chang et al. (US PG-Pub No.: 2019/0043771 A1, hereinafter, “Chang”), prior art of record.
Regarding claim 6, Lee discloses a semiconductor package device (see Lee, FIG. 13D), comprising:
a board substrate (120, FIG. 3D) comprising conductive patterns therein (128, labelled in FIG. 1; ¶ [0060] and FIG. 13D);
a first semiconductor package (210+220+330 on the left, FIG. 13D and ¶ [0068]) disposed over and electrically connected to the board substrate (120) through a first group of bumps (230 on the left, ¶ [0068]), wherein the first semiconductor package (210+220+330 on the left) comprises at least one first die (210 on the left, ¶ [0069]), a first interposer (220 on the left, ¶ [0070]) between the at least one first die (210 on the left) and the board substrate (120), and a first encapsulation layer (330 on the left) disposed above the first interposer (220 on the left) and surrounding the at least one first die (210 on the left, FIG. 13D);
a first underfill layer (340 on the left, FIG. 13D) surrounding the first group of bumps (230 on the left, FIG. 13D);
a second semiconductor package (210+220+330 on the right, FIG. 13D) disposed over and electrically connected to the board substrate (120) through a second group of bumps (230 on the right, FIG. 13D);
a second underfill layer (340 on the right, FIG. 13D) surrounding the second group of bumps (230 on the right, FIG. 13D); and
at least one first dummy pattern (two 310+320 in the middle, FIG. 13D) disposed over the board substrate (120) and between the first semiconductor package (210+220+330 on the left) and the second semiconductor package (210+220+330 on the right), 
wherein the first underfill layer (340 on the left) is in contact with the first encapsulation layer (330 on the left) and the first interposer (220 on the left) of the first semiconductor package (210+220+230 on the left, FIG. 13D).
Lee is silent in the same embodiment regarding that the first underfill layer (340 on the left) is in contact with a first sidewall of the at least one first dummy pattern (two 310+320 in the middle); a sidewall of the first encapsulation layer is flushed with a sidewall of the first interposer, and at least one first dummy pattern is separated from the first encapsulation layer; wherein the first interposer comprises a first semiconductor substrate and first through substrate vias penetrating through the first semiconductor substrate, sidewalls of the first through substrate vias are substantially straight, first ends of the first through substrate vias are in contact with the first group of the bumps, and second ends of the first through substrate vias opposite to the first ends are in contact with connectors of the at least one first die.
However, Lee discloses in another embodiment (FIG. 5) the first interposer (200b including 220b, FIG. 5) comprises a first semiconductor substrate (210b, ¶ [0123]) and first through substrate vias (vias for 240b, FIG. 5) penetrating through the first semiconductor substrate (210b), sidewalls of the first through substrate vias are substantially straight (FIG. 5), first ends of the first through substrate vias are in contact with the first group of the bumps (230b, FIG. 5), and second ends of the first through substrate vias opposite to the first ends are in contact with connectors of the at least one first die (210a, ¶ [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first interposer comprises a first semiconductor substrate and first through substrate vias penetrating through the first semiconductor substrate, sidewalls of the first through substrate vias are substantially straight, first ends of the first through substrate vias are in contact with the first group of the bumps, and second ends of the first through substrate vias opposite to the first ends are in contact with connectors of the at least one first die, in order to package multiple semiconductor devices.
Lee is silent regarding that the first underfill layer (340 on the left) is in contact with a first sidewall of the at least one first dummy pattern (two 310+320 in the middle); a sidewall of the first encapsulation layer is flushed with a sidewall of the first interposer, and at least one first dummy pattern is separated from the first encapsulation layer.
 Miki, however, discloses a semiconductor package device (see Miki, FIG. 2), wherein a sidewall of a dummy pattern (31, ¶ [0028]) is in contact with an underfill layer (50, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s first underfill layer in contact with a first sidewall of Lee’s at least one first dummy pattern, as taught by Miki, in order to have sufficient underfill and meanwhile stop the underfill layers from outflowing (Miki, ¶ [0028]).   
Lee in view of Miki is silent regarding that a sidewall of the first encapsulation layer is flushed with a sidewall of the first interposer, and at least one first dummy pattern is separated from the first encapsulation layer.
Chang, however, discloses a semiconductor package device (see Chang, FIG. 1), wherein a sidewall of a first encapsulation layer (150, FIG. 1) is flushed with a sidewall of a first interposer (160, FIG. 1), and at least one first dummy pattern (170a, FIG. 1) is separated from the first encapsulation layer (150, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a sidewall of Lee’s first encapsulation layer flushed with a sidewall of a first interposer, and at least one first dummy pattern separated from the first encapsulation layer, as taught by Chang, in order to protect the semiconductor packages.
Note: “in contact with” in lines 19 and 21 is interpreted as “in direct contact with.”

Regarding claim 7, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, wherein the at least one first dummy pattern (two 310+320 in the middle) comprises two insulating patterns (two 310+320) separated from each other (Lee, FIG. 13D).
Note: “separated” in line 3 is interpreted as “spaced apart.”

Regarding claim 8, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, wherein the second semiconductor package (210+220+330 on the right) comprises at least one second die (210 on the right), a second interposer (220 on the right) between the at least one second die (210 on the right) and the board substrate (120), and a second encapsulation layer (330 on the right) disposed above the second interposer (220 on the right) and surrounding the at least one second die (210 on the right), and wherein the second underfill layer (340 on the right) is in contact with the second encapsulation layer (330 on the right) and the second interposer (220 on the right) of the second semiconductor package (210+220+330 on the right), and in contact with a second sidewall of the at least one first dummy pattern (two 310+320 in the middle; Lee, FIG. 13D).
Note: “in contact with” in lines 6-8 is interpreted as “in direct contact with.” The reason of obviousness to combine teachings from Lee, Miki, and Chang has been given above regarding claim 6.

Regarding claim 9, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, wherein a top surface of the at least one first dummy pattern (in order to meet the limitation, the at least one first dummy pattern is 320 in the middle) is lower than a top surface of the first interposer (220 on the left; Lee, FIG. 13D).

Regarding claim 10, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, wherein a top surface of the first semiconductor package (Chang’s 110) is flushed with a top surface of the first encapsulation layer (Chang’s 150; Chang, FIG. 1).

Regarding claim 11, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, wherein the at least one first dummy pattern (two 310+320 in the middle) is separated from the first group of bumps (230 on the left; Lee, FIG. 13D).

Regarding claim 14, Lee in view of Miki and Chang discloses the semiconductor package device of claim 6, further comprising at least one periphery device (310+320 on the left edge of 10 in FIG. 13A; Lee’s FIG. 13D only shows two semiconductor packages, e.g. in the middle, in FIG. 13A) disposed over the board substrate (120) at an outer side of the first semiconductor package (210+220+330 on the left, FIG. 13D) or the second semiconductor package.

Regarding claim 15, Lee in view of Miki and Chang discloses the semiconductor package device of claim 14, further comprising at least one second dummy pattern (310+320 on the left in FIG. 13D) disposed over the board substrate (120) and located outside of the first semiconductor package (210+220+330 on the left in FIG. 13D) or the second semiconductor package, wherein the at least one second dummy pattern (310+320 on the left in FIG. 13D) is disposed between the at least one periphery device (310+320 on the left edge of 10 in FIG. 13A) and the first semiconductor package (210+220+330 on the left in FIG. 13D since FIG. 13D is a cross-sectional view of a middle portion of FIG. 13A) or the second semiconductor package, wherein the at least one periphery device (310+320 on the left edge of 10 in FIG. 13A) is separated from the at least one second dummy pattern (310+320 on the left in FIG. 13D).
Lee is silent regarding that the at least one periphery device (310+320 on the left edge of 10 in FIG. 13A) comprises a capacitor.
Miki, however, discloses that one periphery device (61, FIG. 2) comprises a capacitor (¶ [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the at least one periphery device comprising an additional capacitor, in order to form passive device to improve performance of the semiconductor package. 

Regarding claim 24, Lee discloses a semiconductor package device (see Lee, FIG. 13D), comprising:
a board substrate (120, FIG. 13D) comprising conductive patterns therein (128, labelled in FIG. 1; ¶ [0060] and FIG. 13D);
a first semiconductor package (210+220+330 on the left, FIG. 13D and ¶ [0068]) disposed over and electrically connected to the board substrate (120) through a first group of bumps (230 on the left, ¶ [0068]), wherein the first semiconductor package (210+220+330 on the left) comprises at least one first die (210 on the left, ¶ [0069]), a first interposer (220 on the left, ¶ [0070]) between the at least one first die (210 on the left) and the board substrate (120), and a first encapsulation layer (330 on the left) disposed above the first interposer (220 on the left) and surrounding the at least one first die (210 on the left, FIG. 13D);
a first underfill layer (340 on the left, FIG. 13D) surrounding the first group of bumps (230 on the left);
a second semiconductor package (210+220+330 on the right, FIG. 13D) disposed over and electrically connected to the board substrate (120) through a second group of bumps (230 on the right, FIG. 13D);
a second underfill layer (340 on the right, FIG. 13D) surrounding the second group of bumps (230 on the right, FIG. 13D); and
at least one first dummy pattern (two 310+320 in the middle, FIG. 13D) disposed over the board substrate (120) and between the first semiconductor package (210+220+330 on the left) and the second semiconductor package (210+220+330 on the right),
wherein the first underfill layer (340 on the left) is in contact with the first encapsulation layer (330 on the left) and the first interposer (220 on the left) of the first semiconductor package (210+220+230 on the left, FIG. 13D),
wherein at least one second dummy pattern (310+320 on the left, FIG. 13D) disposed over the board substrate (120) and located outside of the first semiconductor package (210+220+230 on the left) or the second semiconductor package.
Lee is silent regarding that the first underfill layer is in contact with a first sidewall of the at least one first dummy pattern, a sidewall of the first encapsulation layer is flushed with a sidewall of the first interposer, and at least one first dummy pattern is separated from the first encapsulation layer, wherein at least one integrated passive device disposed over the board substrate at an outer side of the first semiconductor package or the second semiconductor package, and the at least one second dummy pattern is disposed between the at least one integrated passive device and the first semiconductor package or the second semiconductor package, wherein the at least one integrated passive device is separated from the at least one second dummy pattern.
Miki, however, discloses a semiconductor package device (see Miki, FIG. 2), wherein a first underfill layer (50, FIG. 2) is in contact with a first sidewall of at least one first dummy pattern (31 on the right, FIG. 2), at least one integrated passive device (61 on the left, ¶ [0037]) disposed over a board substrate (10, FIG. 2) at an outer side of a semiconductor package (40, FIG. 2), and at least one second dummy pattern (31 on the left, FIG. 2) is disposed between the at least one integrated passive device (61 on the left) and the semiconductor package (40), the at least one integrated passive device (61 on the left) is separated from the at least one second dummy pattern (31 on the left, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s first underfill layer in contact with a first sidewall of the at least one first dummy pattern, at least one integrated passive device disposed over the board substrate at an outer side of the first semiconductor package or the second semiconductor package, and the at least one second dummy pattern is disposed between the at least one integrated passive device and the first semiconductor package or the second semiconductor package, wherein the at least one integrated passive device is separated from the at least one second dummy pattern, as taught by Miki, in order to have sufficient underfill and meanwhile stop the underfill layers from outflowing (Miki, ¶ [0028]), and also improve property of the device.   
Lee in view of Miki is silent regarding that a sidewall of the first encapsulation layer is flushed with a sidewall of the first interposer, and at least one first dummy pattern is separated from the first encapsulation layer.
Chang, however, discloses a semiconductor package device (see Chang, FIG. 1), wherein a sidewall of a first encapsulation layer (150, FIG. 1) is flushed with a sidewall of a first interposer (160, FIG. 1), and at least one first dummy pattern (170a, FIG. 1) is separated from the first encapsulation layer (150, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a sidewall of Lee’s first encapsulation layer flushed with a sidewall of a first interposer, and at least one first dummy pattern separated from the first encapsulation layer, as taught by Chang, in order to protect the semiconductor packages.
Note: “in contact with” in lines 14-15 is interpreted as “in direct contact with;” and “separated” in lines 18 and 27 is interpreted as “spaced apart.” For the purpose of examination, “at least one first dummy pattern” in line 18 is interpreted as “the at least one first dummy pattern.”

Regarding claim 25, Lee in view of Miki and Chang discloses the semiconductor package device of claim 24, wherein the at least one integrated passive device (Miki’s 61 on the left) comprises a capacitor (Miki, ¶ [0037]).
Regarding claim 27, Lee in view of Miki and Chang discloses the semiconductor package device of claim 24.
Lee is silent regarding that the at least one second dummy pattern is in contact with a first solder mask layer on the board substrate.
Miki, however, discloses that the at least one second dummy pattern (61 on the left) is in contact with a first solder mask layer (solder resist, ¶ [0025]) on the board substrate (10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a solder resist on a top surface of Lee’s board substrate, as taught by Miki, in order to protect the substrate. Accordingly, the at least one second dummy pattern is in contact with a first solder mask layer on the board substrate.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2012/0018871 A1, hereinafter, “Lee”), prior art of record, in view of Miki et al. (US PG-Pub No.: 2020/0211946 A1, hereinafter, “Miki”), prior art of record, and Chang et al. (US PG-Pub No.: 2019/0043771 A1, hereinafter, “Chang”), prior art of record, and Hung et al. (US PG-Pub No.: 2015/0155218 A1, hereinafter, “Hung”), as applied to claim 1 above, and further in view of Yu et al. (US PG-Pub No.: 2013/0093097, hereinafter, “Yu”), prior art of record.
Regarding claim 22, Lee in view of Miki, Chang, and Hung discloses the semiconductor package device of claim 1.
Lee in view of Miki, Chang, and Hung is silent regarding that edges of the first build-up layer (120) and the second build-up layer (130) are aligned with each other.
Yu, however, discloses a semiconductor package device (see Yu, FIG. 54), comprising stacking semiconductor packages to form a stack with serial electrical connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to electrically connect another semiconductor package similar to Lee’s FIG. 13C to the semiconductor package in Lee’s 13C through Lee’s 130, as taught by Yu, in order to form a stack with serial electrical connection and improve circuit density (Yu, ¶ [0005]). Accordingly, the second build-up layer is 130+another semiconductor package and edges of the first build-up layer and the second build-up layer are aligned with each other as shown in Yu’s FIG. 54. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2012/0018871 A1, hereinafter, “Lee”), prior art of record, in view of Miki et al. (US PG-Pub No.: 2020/0211946 A1, hereinafter, “Miki”), prior art of record, and Chang et al. (US PG-Pub No.: 2019/0043771 A1, hereinafter, “Chang”), prior art of record, as applied to claim 24 above, and further in view of Lee et al. (US PG-Pub No.: 2012/0193779, hereinafter, “Lee2”).
Regarding claim 26, Lee in view of Miki and Chang discloses the semiconductor package device of claim 24, wherein the first underfill layer extends towards a top corner of the at least one second dummy pattern (Miki’s 31 on the left, FIG. 2).
Lee in view of Miki and Chang is silent regarding that the first underfill layer has a curved and smooth surface extending from a top corner of the first semiconductor package.
However, the shape and amount of underfill is a matter of design and optimization. For example, Lee2 discloses a semiconductor package device (see Lee2, FIG. 13), wherein a first underfill layer (68, FIG. 13) has a curved and smooth surface extending from a top corner of a first semiconductor package (60, FIG .13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first underfill layer with a curved and smooth surface extending from a top corner of the first semiconductor package, as an alternative design optimization.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2012/0018871 A1, hereinafter, “Lee”), prior art of record, in view of Miki et al. (US PG-Pub No.: 2020/0211946 A1, hereinafter, “Miki”), prior art of record, and Chang et al. (US PG-Pub No.: 2019/0043771 A1, hereinafter, “Chang”), prior art of record, as applied to claim 27 above, and further in view of Kohara et al. (US PG-Pub No.: 2008/0061437 A1, hereinafter, “Kohara”).
Regarding claim 28, Lee in view of Miki and Chang discloses the semiconductor package device of claim 27.
Lee in view of Miki and Chang is silent regarding that the first solder mask layer comprises silica, barium sulfate and epoxy resin.
Kohara, however, discloses a semiconductor package device (FIG. 1), wherein a solder mask layer (6, ¶ [0044]) comprises silica, barium sulfate, and epoxy resin (¶ [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first solder mask layer comprising silica, barium sulfate, and epoxy resin, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892